Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
April 22, 2016 (this “Amendment”), by and among (i) THE GYMBOREE CORPORATION, a
Delaware corporation (the “Lead Borrower”), (ii) each other Borrower party to
the Credit Agreement referred to below (together with the Lead Borrower,
collectively, the “Borrowers”), (iii) GIRAFFE INTERMEDIATE B, INC., a Delaware
corporation (“Holdings”) and the other Facility Guarantors party to the Credit
Agreement referred to below (together with the Borrowers, collectively, the
“Loan Parties”), (iv) the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”), (v) BANK OF AMERICA, N.A., in its capacity
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) and (vi) PATHLIGHT
CAPITAL LLC, a Delaware limited liability company, in its capacity as agent for
the ABL Term Lenders (in such capacity, the “ABL Term Loan Agent”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Credit Agreement referred to below.

WHEREAS, the Borrowers, the Facility Guarantors, the Lenders, the Agents and
certain other parties are party to that certain Amended and Restated Credit
Agreement, dated as of March 30, 2012, as amended by that certain First
Amendment to Amended and Restated Credit Agreement, dated September 24, 2015
(the “Existing Credit Agreement”). The Existing Credit Agreement, as amended by
this Amendment, and as may be further amended, amended and restated, restated,
supplemented, extended or otherwise modified and in effect from time to time is
referred to herein as the “Credit Agreement”.

WHEREAS, the Borrowers have requested, among other things, that the Agents and
the Lenders agree to (a) the ABL Term Lenders making the ABL Term Loan to the
Borrowers pursuant to this Amendment and (b) amend certain other provisions of
the Existing Credit Agreement, in each case, subject to the terms and conditions
set forth herein.

WHEREAS, the Borrowers, the Facility Guarantors, the Lenders, the ABL Term
Lenders, the ABL Term Loan Agent and the Agents have agreed, on the terms and
conditions set forth herein, to the ABL Term Lenders making the ABL Term Loan to
the Borrowers and to amend certain other provisions of the Existing Credit
Agreement.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

§1. Amendments to the Credit Agreement. Effective as of the Second Amendment
Effective Date (as defined herein):

(a) The Existing Credit Agreement (excluding the schedules and exhibits thereto,
which shall remain in full force and effect, except as specifically referenced
in clauses (b) through (g) of this Section 1) is hereby amended as set forth in
Exhibit I attached hereto such that all of the newly inserted double underlined
text (indicated textually in the same manner as the following example:
double-underlined text) and any formatting changes attached hereto shall be
deemed to be inserted and all stricken text (indicated textually in the same
manner as the following example: stricken text) shall be deemed to be deleted
therefrom.

 

1



--------------------------------------------------------------------------------

(b) Schedule 1.01 (Lenders and Commitments) to the Existing Credit Agreement is
hereby deleted and replaced in its entirety by the Schedule 1.01 (Lenders and
Commitments) attached hereto as Annex I.

(c) Schedule 3.01 (Organization Information), Schedule 3.08(b)(i) (Owned Real
Estate), Schedule 3.08(b)(ii) (Leased Real Estate), Schedule 3.12 (Subsidiaries;
Equity Interests), Schedule 3.15 (Intellectual Property) to the Existing Credit
Agreement are each hereby deleted and replaced in their entirety by Schedule
3.01 (Organization Information), Schedule 3.08(b)(i) (Owned Real Estate),
Schedule 3.08(b)(ii) (Leased Real Estate), Schedule 3.12 (Subsidiaries; Equity
Interests), Schedule 3.15 (Intellectual Property) attached hereto as Annex II.

(d) The Existing Credit Agreement is hereby amended by adding a new Exhibit A-3
(Form of Assignment and Acceptance (ABL Term Loan)) to the Credit Agreement in
the form attached hereto as Annex III.

(e) Exhibit H (Form of Compliance Certificate) to the Existing Credit Agreement
is hereby deleted and replaced in its entirety by Exhibit H attached hereto as
Annex IV.

(f) Exhibit I (Form of Borrowing Base Certificate) to the Existing Credit
Agreement is hereby deleted and replaced in its entirety by Exhibit I attached
hereto as Annex V.

(g) Exhibit M (ABL Term Loan Term Sheet) to the Existing Credit Agreement is
hereby deleted and replaced in its entirety by Exhibit M attached hereto as
Annex VI (Form of EBITDA Certificate).

§2. Representations and Warranties. Each of the Loan Parties hereby represents
and warrants to the Agents, the ABL Term Loan Agent and the Lenders as of the
date hereof as follows:

(a) The execution and delivery by each Loan Party of this Amendment and all
other instruments and agreements required to be executed and delivered by such
Loan Party in connection with the transactions contemplated hereby or referred
to herein (collectively, the “Amendment Documents”), and the performance by each
of the Loan Parties of any of its obligations and agreements under the Amendment
Documents, the Credit Agreement and the other Loan Documents, as amended hereby,
(i) are within such Loan Party’s corporate or other powers and have been duly
authorized by all necessary corporate or other organizational action, and (ii)
do not and will not (x) contravene the terms of any of such Person’s
Organization Documents, (y) conflict with or result in any breach or
contravention of, or the creation of (or requirement to create) any Lien (other
than Liens permitted under Section 6.01 of the Credit Agreement) under or
require any payment to be made under (I) any contractual obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Restricted Subsidiaries or (II) any material order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (z) violate any material Applicable Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (y)(I), to the extent that such
conflict, breach, contravention or payment, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

(b) Each of this Amendment, the other Amendment Documents, the Credit Agreement
and the other Loan Documents, as amended hereby, has been duly executed and
delivered by each Loan Party that is party thereto and constitutes a legal,
valid and binding obligation of each such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and by general principles of equity.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment, the other
Amendment Documents, the Credit Agreement or any other Loan Documents, as
amended hereby, or the consummation by the Loan Parties of the transactions
among the parties contemplated hereby and thereby or referred to herein.

(d) The representations and warranties contained in the Credit Agreement and the
other Loan Documents or otherwise made in writing in connection herewith or
therewith are true and correct in all material respects on and as of the date
hereof with the same effect as if made on and as of such date, other than
representations and warranties that relate solely to an earlier date, which
shall be true and correct in all material respects as of such earlier date,
provided that any representation and warranty which is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

(e) On the Second Amendment Effective Date, after giving effect to this
Amendment and the transaction contemplated hereby, (i) no Default or Event of
Default has occurred and is continuing and (ii) no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect has occurred since January 31, 2015.

§3. Appointment of ABL Term Loan Agent. Effective as of the Second Amendment
Effective Date (as herein defined), the Existing Credit Agreement is hereby
amended to add Pathlight Capital LLC as ABL Term Loan Agent and, from and after
such date, such Person will be bound by the terms of the Credit Agreement.

§4. Joinder of ABL Term Lenders; Acknowledgments of ABL Term Lenders.

(a) Each ABL Term Lender, by its signature below, confirms that it has agreed to
become a “Lender” and an “ABL Term Lender” under, and as defined in, the Credit
Agreement holding ABL Term Loans in the amount set forth opposite such ABL Term
Lender’s name on Schedule 1.01 attached hereto, effective on the Second
Amendment Effective Date. Each ABL Term Lender (a) acknowledges that in
connection with it becoming a Lender and an ABL Term Lender it has received a
copy of the Credit Agreement (including all schedules and exhibits thereto),
together with copies of the most recent financial statements delivered by the
Lead Borrower pursuant to the Existing Credit Agreement, and such other
documents and information

 

3



--------------------------------------------------------------------------------

as it has deemed appropriate to make its own credit and legal analysis and
decision to become a Lender and an ABL Term Lender; and (b) agrees that, upon it
becoming a Lender and an ABL Term Lender on Second Amendment Effective Date, it
will, independently and without reliance upon the Agents, the ABL Term Loan
Agent, any Issuing Bank or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Credit
Agreement. In addition, each ABL Term Lender represents and warrants that (i) it
is duly organized and existing and it has full power and authority to take, and
has taken, all action necessary to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender and an
ABL Term Lender on the Second Amendment Effective Date and (ii) no notices to,
or consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution and delivery of this
Amendment or the performance of its obligations hereunder or as a Lender or an
ABL Term Lender under the Credit Agreement as of the date hereof. Each ABL Term
Lender acknowledges and agrees that, on the Second Amendment Effective Date,
such ABL Term Lender shall become a Lender and an ABL Term Lender and, from and
after such date such ABL Term Lender will be bound by the terms of the Credit
Agreement.

(b) Each ABL Term Lender acknowledges that is has had the opportunity to request
and has received such documents and information as it has deemed material or
desirable or otherwise appropriate in making its evaluation and credit analysis
of the Lead Borrower and the other Loan Parties and its decision to become an
ABL Term Lender and make an ABL Term Loan to the Lead Borrower. Each ABL Term
Lender has carefully reviewed such documents and information and, independently
and without reliance upon the ABL Term Loan Agent, performed its own
investigation and credit analysis of the ABL Term Loans, this Amendment and the
transactions contemplated hereby and the creditworthiness of the Lead Borrower
and the other Loan Parties. Each ABL Term Lender acknowledges that the ABL Term
Loan Agent and its Affiliates’ activities in connection with the ABL Term Loans,
this Amendment and the transactions contemplated hereby are undertaken by the
ABL Term Loan Agent or such Affiliates as a principal on an arm’s-length basis
and neither the ABL Term Loan Agent nor any of its respective Affiliates has any
fiduciary, advisory or similar responsibilities in favor of such ABL Term Lender
in connection with the ABL Term Loans, this Amendment or the transactions
contemplated hereby or the process related thereto. Each of the ABL Term Lenders
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the ABL Term Loan Agent or any of its Affiliates with
respect to any breach or alleged breach of agency or fiduciary
duty. Notwithstanding anything to the contrary contained in this Amendment or
any of the other Loan Documents, the ABL Term Loan Agent shall have no powers,
rights, duties, responsibilities or liabilities with respect to this Amendment
and the other Loan Documents. In connection with all aspects of each transaction
contemplated hereby, each ABL Term Lender acknowledges and agrees that: (i) the
ABL Term Loan Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such ABL Term
Lender and its Affiliates, and neither the ABL Term Loan Agent nor any of its
Affiliates has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship, (ii) the ABL Term Loan Agent has not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby and such ABL Term
Lender has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, (iii) neither the ABL Term

 

4



--------------------------------------------------------------------------------

Loan Agent nor any of its Affiliates bears any responsibility (or shall be
liable) for the accuracy or completeness (or lack thereof) of any documents or
information provided to such ABL Term Lender in connection with the ABL Term
Loans, this Amendment and the transactions contemplated hereby; no
representation regarding any such documents or information is made by the ABL
Term Loan Agent or any of its Affiliates; neither the ABL Term Loan Agent nor
any of its Affiliates has made any independent verification as to the accuracy
or completeness of any such documents or information; and the ABL Term Loan
Agent and its Affiliates shall have no obligation to update or supplement any
such documents or information or otherwise provide additional information. In
connection with the transaction contemplated hereby, including its decision to
become an ABL Term Lender and to make an ABL Term Loan to the Lead Borrower,
each ABL Term Lender acknowledges and agrees that it is not relying upon any
representations or warranties made by the ABL Term Loan Agent or any of its
Affiliates or, except as expressly set forth in this Amendment and the other
Loan Documents, any other Person.

§5. Effectiveness. This Amendment shall become effective as of the date first
written above (the “Second Amendment Effective Date”) upon the satisfaction of
each of the following conditions precedent:

(a) Documentation. The Administrative Agent and the ABL Term Loan Agent shall
have each received all of the following, in each case, in form and substance
satisfactory to each of the Administrative Agent and the ABL Term Loan Agent:

(i) this Amendment duly executed and delivered by the Borrowers, the other Loan
Parties, the Agents, the ABL Term Loan Agent, the Issuing Bank, the Revolving
Credit Lenders and the ABL Term Lenders;

(ii) an ABL Term Note executed by the Borrowers in favor of each ABL Term Lender
requesting an ABL Term Note;

(iii) a written opinion (addressed to the Administrative Agent, the Collateral
Agent, the ABL Term Loan Agent, the Issuing Bank and the Lenders and dated the
Second Amendment Effective Date) of Ropes & Gray LLP, counsel for the Loan
Parties, and Holland & Knight LLP, substantially to the effect set forth in
Exhibits K-1 and K-2 to the Credit Agreement, respectively;

(iv) (x) a copy of the certificate or articles of incorporation or organization
(or similar organizational document), including all amendments thereto, of each
Loan Party, certified, if applicable, as of a recent date by the Secretary of
State of the state of its organization, and a certificate as to the good
standing (where relevant) of each Loan Party as of a recent date from such
Secretary of State or similar Governmental Authority; (y) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Second Amendment
Effective Date and certifying (A) that attached thereto is a true and complete
copy of the by-laws or operating (or limited liability company) agreement of
such Loan Party as in effect on the Second Amendment Effective Date and at all
times since a date prior to the date of the resolutions described in clause (B)
below, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan

 

5



--------------------------------------------------------------------------------

Party authorizing the execution, delivery and performance of the Amendment and
the other documents executed in connection therewith to which such Person is a
party and, in the case of the Borrowers, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation or
organization (or similar organization document) of such Loan Party have not been
amended since the date of the last amendment thereto or filing with respect
thereto shown on the certified certificate or articles of incorporation or
organization furnished pursuant to clause (x) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection with the Amendment on behalf of such
Loan Party; and (z) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (y) above;

(v) the results of (x) searches of the Uniform Commercial Code filings (or
equivalent filings) and (y) judgment and tax lien searches, made with respect to
the Loan Parties in, with respect to searches in respect of clause (x), the
states or other jurisdictions of formation of such Persons and, with respect to
searches in respect of clause (y), such other locations as are satisfactory to
the Administrative Agent and the ABL Term Loan Agent, together with copies of
the financing statements (or, in the case of clause (y), similar or equivalent
documents or filings) disclosed by such searches;

(vi) a solvency certificate, substantially in the form set forth in Exhibit J to
the Credit Agreement, from the chief financial officer or other officer with
equivalent duties of the Lead Borrower;

(vii) a Borrowing Base Certificate dated April 2, 2016, executed by a Financial
Officer of the Lead Borrower, and the Administrative Agent and the ABL Term Loan
Agent shall be satisfied that, both before and after giving effect to all
borrowings to be made on the Second Amendment Effective Date, Availability (as
such term is defined in the Existing Credit Agreement) shall not be less than
$74,000,000;

(viii) an amendment and reaffirmation agreement of the other Loan Documents duly
executed and delivered by each party thereto; and

(ix) such other items, documents, agreements, items or actions as the
Administrative Agent or the Collateral Agent or the ABL Term Loan Agent may
reasonably request in order to effectuate or in connection with the transactions
contemplated hereby.

(b) Payment of Fees. (i) The Administrative Agent, the ABL Term Loan Agent, the
Arranger and the Lenders shall have received all applicable fees and other
amounts due and payable on or prior to the Second Amendment Effective Date and
(ii) all Credit Party Expenses incurred by the Agents and the ABL Term Loan
Agent, including all reasonable fees and expenses of counsel thereto, to the
extent invoices have been presented on or prior to the Second Amendment
Effective Date shall have been reimbursed or paid.

 

6



--------------------------------------------------------------------------------

(c) No Default. On the Second Amendment Effective Date, after giving effect to
this Amendment and the transaction contemplated hereby, no Default or Event of
Default shall have occurred and be continuing.

(d) No Material Adverse Effect. Since January 31, 2015, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(e) Representations and Warranties. On the Second Amendment Effective Date,
after giving effect to this Amendment and the transaction contemplated hereby,
the representations and warranties set forth in Section 2 of this Amendment
shall be true and correct.

Without limiting the generality of the provisions of the last paragraph of
Section 8.06 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 5, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Second Amendment Effective Date specifying its objection thereto.

§6. Miscellaneous Provisions.

(a) Each of the Loan Parties hereby ratifies and confirms all of its Obligations
to the Agents, the ABL Term Loan Agent the Issuing Bank and the Lenders under
the Credit Agreement, as amended hereby, and the other Loan Documents,
including, without limitation, the Revolving Credit Loans and other Credit
Extensions, and each of the Loan Parties hereby affirms its absolute and
unconditional promise to pay to the Lenders, the Issuing Bank, the Agents and
the ABL Term Loan Agents, as applicable, the Revolving Credit Loans, other
Credit Extensions, reimbursement obligations and all other amounts due or to
become due and payable to the Lenders, the Issuing Bank, the Agents and the ABL
Term Loan Agent, as applicable, under the Credit Agreement and the other Loan
Documents, as amended hereby and it is the intent of the parties hereto that
nothing contained herein shall constitute a novation or accord and satisfaction.
Each of the Loan Parties hereby acknowledges and confirms that the Liens,
pledges and security interests granted pursuant to the Security Documents and
the other Loan Documents are and continue to be valid, enforceable and
fully-perfect first priority Liens, pledges and security interests in the
Collateral as security for the Obligations, in each case prior and superior in
right to any other Person (subject only to (x) Permitted Encumbrances having
priority under Applicable Law and (y) with respect to the Term Priority
Collateral, the Intercreditor Agreement). Except as expressly amended hereby,
each of the Credit Agreement and the other Loan Documents shall continue in full
force and effect. This Amendment and the Credit Agreement shall hereafter be
read and construed together as a single document, and all references in the
Credit Agreement, any other Loan Document or any agreement or instrument related
to the Credit Agreement shall hereafter refer to the Credit Agreement as amended
by this Amendment. This Amendment shall constitute a Loan Document.

 

7



--------------------------------------------------------------------------------

(b) The Loan Parties agree to pay on demand all costs and expenses, including
reasonable attorneys’ fees and expenses, of the Administrative Agent and the ABL
Term Loan Agent incurred in connection with this Amendment and the other Loan
Documents.

(c) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of this Amendment, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Extensions as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i) (notwithstanding whether or not the grandfathering rules under
such Treasury Regulations Section apply with respect to a particular Credit
Extension).

(d) EACH PARTY HERETO HEREBY AGREES THAT THE PROVISIONS OF SECTION 9.14 AND
SECTION 9.15 OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AMENDMENT.

(e) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by telecopier or by electronic .pdf copy of an
executed counterpart of a signature page to this Amendment shall be effective as
delivery of an original executed counterpart of this Amendment. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.

(f) The headings of this Amendment are for purposes of reference only and shall
not limit or otherwise affect the meaning hereof.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 

THE GYMBOREE CORPORATION, as Lead Borrower and as a Borrower By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer

 

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BORROWERS (cont.): GYMBOREE MANUFACTURING, INC., as a Borrower By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer GYMBOREE OPERATIONS, INC.,
as a Borrower By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer GYMBOREE PLAY PROGRAMS,
INC., as a Borrower By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer GYMBOREE RETAIL STORES,
INC., as a Borrower By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer

 

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BORROWERS (cont.): GYM-CARD, LLC, as a Borrower By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer GYM-MARK, INC., as a
Borrower By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer S.C.C. WHOLESALE, INC., as
a Borrower By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer

 

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

FACILITY GUARANTORS: GIRAFFE INTERMEDIATE B, INC., as a Facility Guarantor By:  

/s/ Andrew B. North

Name:   Andrew North Title:   Chief Financial Officer

 

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent and Issuing
Bank By:  

/s/ Roger G. Malouf

Name:   Roger G. Malouf Title:   Director

 

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

PATHLIGHT CAPITAL LLC, as ABL Term Loan Agent By:  

/s/ Katie Hendricks

Name:   Katie Hendricks Title:   Director

 

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as Swingline Lender and as a Revolving Credit
Lender By:  

/s/ Roger G. Malouf

Name:   Roger G. Malouf Title:   Director

 

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDERS (cont.): SUNTRUST BANK, as a Revolving Credit Lender
By:  

/s/ Virginia S. Singletary

Name:   Virginia S. Singletary Title:   VP

 

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDERS (cont.): TD BANK, N.A., as a Revolving Credit Lender
By:  

/s/ Antimo Barbieri

Name:   Antimo Barbieri Title:   Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDERS (cont.): SIEMANS FINANCIAL SERVICES INC., as a
Revolving Credit Lender By:  

/s/ Sharon Prusakowski

Name:   Sharon Prusakowski Title:   VP SIEMANS FINANCIAL SERVICES INC., as a
Revolving Credit Lender By:  

/s/ Maria Levy

Name:   Maria Levy Title:   Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDERS (cont.): U.S. BANK NATIONAL ASSOCIATION, as a Revolving
Credit Lender By:  

/s/ Thomas P. Chidester

Name:   Thomas P. Chidester Title:   Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ABL TERM LENDERS: PATHLIGHT CAPITAL LLC, as an ABL Term Lender By:  

/s/ Katie Hendricks

Name:   Katie Hendricks Title:   Director

 

[GYMBOREE - SIGNATURE PAGE TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT I

Amendments to Existing Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX I

Schedule 1.01 to Amended Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

Schedule 1.01

Lenders and Commitments

 

Lender

   FILO
Commitment      Tranche A
Commitment      Total
Commitment      ABL Term
Loan      FILO
Commitment
Percentage     Tranche A
Commitment
Percentage     Total
Commitment
Percentage     ABL Term Loan
Percentage  

Bank of America, N.A.

   $ 6,000,000       $ 74,000,000       $ 80,000,000       $ 0        
100.000000000 %      33.789954338 %      35.555555556 %      0.000000000 % 

SunTrust Bank

   $ 0       $ 47,500,000       $ 47,500,000       $ 0         0.000000000 %   
  21.689497717 %      21.111111111 %      0.000000000 % 

U.S. Bank National Association

   $ 0       $ 47,500,000       $ 47,500,000       $ 0         0.000000000 %   
  21.689497717 %      21.111111111 %      0.000000000 % 

Siemens Financial Services Inc.

   $ 0       $ 30,000,000       $ 30,000,000       $ 0         0.000000000 %   
  13.698630137 %      13.333333333 %      0.000000000 % 

TD Bank, N.A.

   $ 0       $ 20,000,000       $ 20,000,000       $ 0         0.000000000 %   
  9.132420091 %      8.888888889 %      0.000000000 % 

Pathlight Capital LLC

   $ 0       $ 0       $ 0       $ 50,000,000         0.000000000 %     
0.000000000 %      0.000000000 %      100.000000000 %    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

   

 

 

   

 

 

 

Total

   $ 6,000,000       $ 219,000,000       $ 225,000,000       $ 50,000,000      
  100.000000000 %      100.000000000 %      100.000000000 %      100.000000000
%    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

ANNEX II

Schedule 3.01 (Organization Information), Schedule 3.08(b)(i) (Owned Real
Estate),

Schedule 3.08(b)(ii) (Leased Real Estate), Schedule 3.12 (Subsidiaries; Equity
Interests)

and Schedule 3.15 (Intellectual Property) to Amended Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX III

Exhibit A-3 (Form of Assignment and Acceptance (ABL Term Loan)) to the Credit
Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX IV

Exhibit H (Form of Compliance Certificate) to the Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX V

Exhibit I (Form of Borrowing Base Certificate) to the Credit Agreement

Please see attached.



--------------------------------------------------------------------------------

ANNEX VI

Exhibit M (Form of EBITDA Certificate) to the Credit Agreement

Please see attached.